Citation Nr: 1419948	
Decision Date: 05/05/14    Archive Date: 05/16/14

DOCKET NO.  11-19 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1. Entitlement to service connection for left and right punctured eardrums. 

2. Entitlement to service connection for bursitis, claimed as due to herbicide exposure. 

3. Entitlement to service connection for a digestive condition, claimed as ulcerative colitis, Crohn's disease, and colon removal, claimed as due to herbicide exposure.  

4. Entitlement to service connection for multiple sclerosis, claimed as due to herbicide exposure.  

5. Entitlement to service connection for supraventricular tachycardia, to include as secondary to digestive condition and service-connected diabetes mellitus, type II.  

6. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to April 1970, to include service in Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island, which denied entitlement to the benefits currently sought on appeal.  

In May 2013, the Veteran and his wife presented testimony at a hearing before the undersigned Veterans Law Judge.  A transcript of the May 2013 hearing has been associated with the claims file.  

The issues of entitlement to service connection for bursitis, digestive condition, multiple sclerosis, and supraventricular tachycardia, as well as entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

Prior to the promulgation of a decision in the appeal, the Veteran expressed his specific intent to withdraw the appeal of entitlement to service connection for left and right punctured eardrums while on the record at the May 2013 Board hearing.   


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204 (2013).  During the May 2013 Board hearing, the Veteran requested that his service connection claim for left and right punctured eardrums be withdrawn.  As the Veteran has withdrawn this appeal on the record, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.  


ORDER

The appeal of the issue of entitlement to service connection for left and right punctured eardrums is dismissed.  





REMAND

The Veteran served in Vietnam from September 1968 to July 1969.  Thus, he is presumed to have been exposed to herbicide agents in service, including Agent Orange.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. § 3.307 (a)(6)(iii) (2013).  His private and VA treatment records include assessments of digestive conditions, specifically Crohn's disease and ulcerative colitis.  The Veteran also had a subtotal colectomy.  He contends that his digestive conditions are related to herbicide exposure in Vietnam and that he began experiencing early symptoms, such as diarrhea, within one year of service.  A VA examination is warranted to determine the nature, onset, and etiology of any digestive condition found to be present.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4) (2013).        

The Veteran's private and VA treatment records also include a diagnosis of multiple sclerosis.  Service connection for multiple sclerosis may be granted on a presumptive basis if the disease became manifest within seven years of separation from service.  38 C.F.R. §§ 3.307, 3.309 (2013).  The Veteran contends that his multiple sclerosis is related to herbicide exposure and that he began experiencing symptoms which he associates with his multiple sclerosis shortly upon returning from service.  He described symptoms such as extreme fatigue, abnormal gait, and numbness of the arms, legs, and chest.  A VA examination is required to determine the nature, onset, and etiology of the Veteran's multiple sclerosis, to specifically determine whether the Veteran's symptoms from the 1970s were a manifestation of his currently diagnosed multiple sclerosis and whether his multiple sclerosis is related to herbicide exposure in Vietnam.  McLendon, 20 Vet. App. 82-83.  

A June 2013 letter from the Veteran's private doctor indicates that he has a current diagnosis of bursitis and VA treatment records, dated February 2011, note bursitis of the right shoulder.  Upon entrance into service, the Veteran indicated treatment for "bricitis" on his Report of Medical History, dated April 1968.  However, the Veteran's April 1968 entrance examination report noted no pertinent abnormalities.  The Veteran was then treated in service for bursitis in April 1968 and May 1969.  On his Report of Medical History, dated March 1970, the Veteran noted a history of bursitis.  His separation examination report, dated March 1970, noted no pertinent abnormalities.  The Veteran contends that he experienced joint pain since service and that he currently has bursitis of the shoulders, knees, and hips.  He also alleges that his current bursitis is related to herbicide exposure in service.  A VA examination is necessary to decide this issue.  McLendon, 20 Vet. App. 82-83.    

The Veteran is also currently diagnosed with supraventricular tachycardia, which he contends is related to his digestive conditions and his service-connected diabetes mellitus, type II.  Initially, the Board notes that appropriate notice regarding the elements of a secondary service connection claim is required.  A VA examination is also warranted for this claim to determine whether the Veteran's supraventricular tachycardia is due to or the result of the Veteran's digestive conditions or his service-connected diabetes mellitus, type II.  

As to his TDIU claim, the Veteran contends that he is currently unemployed due to his several health conditions.  As the Veteran contends that his digestive condition and his multiple sclerosis render him unable to work fulltime, the Board observes that his claim for a TDIU is inextricably intertwined with the remanded service connection claims currently on appeal.  A VA examination is required to determine the impact of his medical disabilities on his ability to work.  Thus, a decision by the Board on the Veteran's claim for a TDIU would, at this point, be premature.  Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim).  

On remand, all pertinent, outstanding records should be associated with the claims file, to include VA treatment records, dated since February 2012.  

Accordingly, the case is REMANDED for the following action:

1. Obtain, physically or electronically records of VA treatment dated since February 2012 and associate them with the claims file.  If no records are available, include documentation of the unavailability in the claims file.

2. Provide the Veteran with appropriate notice regarding secondary service connection claims in accordance with the Veterans Claims Assistance Act. 

3. Afford the Veteran an opportunity to submit any other information that is not evidenced by the current record.  Provide the Veteran with the necessary authorizations for the release of any private treatment records not currently on file.  Associate any available records with the claims file.  Make at least two (2) attempts to obtain records from any private sources.  If any records are unavailable, document the unavailability within the claims file and advise the Veteran so he can submit any copies in his possession.

4. Invite the Veteran to submit medical and hospitalization records, medical statements, and any other lay or medical evidence from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed, of symptoms he experienced since service that he associates with his bursitis, multiple sclerosis, and digestive conditions.  He should be provided an appropriate amount of time to submit this evidence.

5. Schedule the Veteran for an appropriate VA examination to address the nature, onset, and etiology of any digestive condition found to be present.  All appropriate testing should be conducted.  

Based on examination of the Veteran and review of the claims file, the examiner should diagnose any digestive condition found to be present, to include Crohn's disease, ulcerative colitis, and subtotal colectomy.  

The examiner should opine as to whether it is at least as likely as not that any identified digestive condition found to be present had its onset in service, or is otherwise related to the Veteran's active service, to include herbicide exposure.  

In providing a thorough rationale, the examiner should discuss research identified by the Veteran, to include the EPA dioxin reassessment 1992/1994.

The examiner shall also discuss the Veteran's competent statement that he experienced gastrointestinal problems within a year of separating from service.  The examiner shall also discuss the June 2013 private doctor statement and the June 2013 statement from the Veteran's mother.    

If the examiner cannot provide the requested opinion without resorting to mere speculation, it should be so stated and a rationale provided for such medical conclusion.   

6. Schedule the Veteran for an appropriate VA examination to determine the nature, onset, and etiology of the Veteran's multiple sclerosis.  All appropriate testing should be conducted.  

Based on examination of the Veteran and review of the claims file, the examiner shall opine as to whether it is at least as likely as not that the Veteran's multiple sclerosis is etiologically related to the Veteran's active service, to include herbicide exposure.  The examiner should discuss research identified by the Veteran, to include the EPA dioxin reassessment 1992/1994.

The examiner shall also opine as to whether it is at least as likely as not that the Veteran's multiple sclerosis manifested, i.e. became symptomatic, within seven years of separation from service in April 1970.  In rendering an opinion, the examiner must address the Veteran's competent statement that he experienced fatigue, difficultly holding tools, abnormal gait, and numbness of the legs, arms, and chest within a year of separating from service (December 2009 lay statement and May 2013 Board hearing transcript).  The examiner must acknowledge and discuss the June 2013 private doctor statement and the competent, credible June 2013 account of the Veteran's mother as set forth in her statement.  

If the examiner cannot provide the requested opinion without resorting to mere speculation, it should be so stated and a rationale provided for such medical conclusion.   

7. Schedule the Veteran for an appropriate VA examination to determine the nature, onset, and etiology of the Veteran's bursitis.  The claims file should be made available and reviewed by the examiner.  All indicated studies should be performed and all findings should be reported in detail.  Based on examination of the Veteran and review of the claims file, the examiner should diagnosis all body parts affected by bursitis.  

The examiner should state the likelihood that the Veteran's bursitis found to be present existed prior to service.  If the examiner concludes that bursitis existed prior to service, the examiner should indicate the likelihood that the disability worsened during service.  

If the examiner diagnoses the Veteran as having bursitis that did not pre-exist service, the examiner must opine as to whether it is at least as likely as not that the condition is related to or had its onset during service, to include herbicide exposure. 

In offering each of these opinions, the examiner should specifically acknowledge and comment on the Veteran's competent report of continuity of joint pain since service.  The examiner shall address the June 2013 private doctor statement and the June 2013 statement from the Veteran's mother.    

The examiner should also discuss herbicide exposure research identified by the Veteran, to include the EPA dioxin reassessment 1992/1994.

All findings and conclusions should be set forth in a legible report.

8. Schedule the Veteran for an appropriate VA examination to determine the nature, onset, and etiology of any heart disability found to be present, to specifically include supraventricular tachycardia.  Any necessary tests should be performed.  After examination of the Veteran and review of the claims file, the examiner must identify all heart disabilities found to be present and respond to the following inquiries: 

A) Is it at least as likely as not that the Veteran's supraventricular tachycardia began in or is otherwise related to the Veteran's service.

B) Is it at least as likely as not that the Veteran's supraventricular tachycardia was caused or aggravated (permanently worsened) due to the service-connected diabetes mellitus, type II.  

If the examiner determines that the Veteran's supraventricular tachycardia was aggravated by the Veteran's service-connected diabetes mellitus, type II, the examiner should identify the baseline level of severity of the supraventricular tachycardia prior to the onset of aggravation by the service-connected diabetes mellitus, type II.

C) Is it at least as likely as not that the Veteran's supraventricular tachycardia was caused or aggravated (permanently worsened) due to any currently diagnosed digestive condition found to be present.  

If the examiner determines that the Veteran's supraventricular tachycardia was aggravated by a digestive condition, the examiner should identify the baseline level of severity of the supraventricular tachycardia prior to the onset of aggravation by the digestive condition.  

A complete rationale is required for the opinion rendered. 

9. Then, have the Veteran undergo an appropriate VA examination, to be conducted, if possible, by a VA vocational specialist, if available, to determine the impact of his service-connected disabilities on his ability to work.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  

After reviewing the record and conducting any necessary tests, the examiner should opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that his service-connected disabilities, in the aggregate, render him unable to secure or follow a substantially gainful occupation in light of his education, training and work experience.

10.  Readjudicate the Veteran's claims of service connection for digestive conditions, multiple sclerosis, bursitis, and supraventricular tachycardia.  Thereafter, readjudicate the Veteran's entitlement to a TDIU.  If the claims are not granted in full, the Veteran and his representative should be issued a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


